ARNOLD, Circuit Judge,
dissenting.
The Court’s analysis is founded on the assumption that because the plaintiff’s *1331cause of action arose under Title VII, any waiver of sovereign immunity with respect to prejudgment interest must be found in Title VII rather than in the Postal Reorganization Act of 1970, 39 U.S.C. § 401(1). Neither of the cases cited for this novel proposition goes so far. Murray v. United States, 686 F.2d 1320, 1324-25 (8th Cir.1982), cert. denied, 459 U.S. 1147, 103 S.Ct. 788, 74 L.Ed.2d 994 (1983), rejected the argument “that a waiver of sovereign immunity must be implied where it is alleged that the IRS has failed to comply with the seizure and sale provisions in the Internal Revenue Code,” because, otherwise, “the IRS would be free to violate Congressional mandates with impunity.” Garcia v. United States, 666 F.2d 960, 966 (5th Cir. Unit B), cert. denied, 459 U.S. 832, 103 S.Ct. 73, 74 L.Ed.2d 72 (1982), held that Title V of the Organized Crime Control Act does not waive sovereign immunity so as to enable a former protected witness to sue for damages for his allegedly wrongful expulsion from the federal Witness Protection Program. Both of these cases merely applied the well-established rule that a waiver of sovereign immunity “cannot be implied but must be unequivocally expressed.” United States v. King, 395 U.S. 1, 4, 89 S.Ct. 1501, 1503, 23 L.Ed.2d 52 (1969). Neither case held that a clear waiver found in one statute cannot be given effect in a case arising under another statute.
Section 401(1) of Title 39 provides:
The Postal Service shall have the following general powers:
(1) to sue and be sued in its official name____
In Federal Housing Administration v. Burr, 309 U.S. 242, 60 S.Ct. 488, 84 L.Ed. 724 (1940), the Supreme Court held that a “sue-and-be-sued” clause rendered the FHA subject to state garnishment proceedings. The Court said,
[W]e start from the premise that such waivers by Congress of governmental immunity in case of such federal instrumentalities should be liberally construed ____ Hence, when Congress establishes such an agency, authorizes it to engage in commercial and business transactions with the public, and permits it to “sue and be sued,” it cannot be lightly assumed that restrictions on that authority are to be implied. Rather if the general authority to “sue and be sued” is to be delimited by implied exceptions, it must be clearly shown that certain types of suits are not consistent with the statutory or constitutional scheme, that an implied restriction of the general authority is necessary to avoid grave interference with the performance of a governmental function, or that for other reasons it was plainly the purpose of Congress to use the “sue and be sued.” clause in a narrow sense. In the absence of such showing, it must be presumed that when Congress launched a governmental agency into the commercial world and endowed it with authority to “sue or be sued,” that agency is not less amenable to judicial process than a private enterprise under like circumstances would be.
Clearly the words “sue and be sued” in their normal connotation embrace all civil process incident to the commencement or continuance of legal proceedings.
Id. at 245, 60 S.Ct. at 490 (footnote omitted). See also Kosak v. United States, — U.S. -, - n. 9, 104 S.Ct. 1519, 1523 n. 9, 79 L.Ed.2d 860 (1984) (“ ‘The exemption of the sovereign from suit involves hardship enough where consent has been withheld. We are not to add to its rigor by refinement of construction where consent has been announced.’ ”) (quoting Anderson v. Hayes Constr. Co., 243 N.Y. 140, 147, 153 N.E. 28, 29-30 (1926) (Cardozo, J.)).
In May Department Stores Co. v. Williamson, 549 F.2d 1147, 1148 (8th Cir.1977), we followed Burr and held that, in enacting § 401(1), Congress waived the Postal Service’s immunity from state garnishment proceedings. Thus, the cases relied upon by the Court today for the general proposition that prejudgment interest is not available in Title YII actions against the government are not in point, because none of those cases involved a Title VII suit against an agency empowered to “sue and be sued.” Accord, White v. Bloomberg, 501 F.2d 1379, 1385-86 (4th Cir.1974) (holding Postal Service subject to award of postjudgment interest in suit brought under the Back Pay Act); see also Richerson v. Jones, 551 F.2d 918, 925-26 n. 11 (3d Cir.1977).1
The question here is not whether “Congress has ... expressed an affirmative in*1332tention to allow interest.” Ante at 1329 (footnote omitted). Rather, it is whether Congress has expressed an affirmative intention to restrict the Postal Service’s general amenability to suit and all the normal incidents thereof so as to bar awards of prejudgment interest. The Court makes much of the fact that, in enacting the Postal Reorganization Act, Congress did not extend the provisions of Title VII, then inapplicable to federal employees, to postal employees. From this, the Court concludes that Congress intended that postal employees be treated the same as all other federal employees with regard to nondiscrimination laws. I do not believe that this inference is compelled.
First, “[i]n addition to the power to sue and be sued, Congress has assigned a superabundance of power to USPS in making it an ‘independent establishment,’ operating in a ‘business-like’ way to make delivery of the mail ‘a self-supporting enterprise.’ ” Standard Oil Division, American Oil Co. v. Starks, 528 F.2d 201, 203 (7th Cir.1975) (per curiam). For example, the Service was given a broad range of typical corporate powers, including the power to make and perform contracts; to keep its own system of accounts; to buy, sell, lease, and operate property; to accept gifts; and to compromise claims against it. 39 U.S.C. § 401(3)-(8). The congressional intent is equally manifest with regard to employee relations. Congress directed that Postal Service employees be compensated at a rate comparable to that of employees in the private sector. 39. U.S.C. §§ 101(c), 1003(a). Congress also granted postal employees the right to bargain collectively and made labor-management relations subject, in general, to the National Labor Relations Act. 39 U.S.C. §§ 1201-1209.
Second, when Congress amended Title VII to make it applicable to all federal employees, it intended to accord “[ajggrieved [federal] employees or applicants ... the full rights available in the courts as are granted to individuals in the private sector under title VII.” Chandler v. Roudebush, 425 U.S. 840, 841, 96 S.Ct. 1949, 1950, 48 L.Ed.2d 416 (1976) (quoting S.Rep. No. 415, 92d Cong., 1st Sess. 16 (1971)). Titler VII contains no language limiting the relief available to federal employees; limits on prejudgment interest have been imposed solely because of the barrier of sovereign immunity — a barrier deliberately lifted by Congress when it created the Postal Service.
In sum, I agree with the decision in Milner v. Bolger, 546 F.Supp. 375 (E.D.Cal.1982). I do not believe that the mere fact that, in 1970, Congress declined to apply Title VII only to federal employees who work for the Postal Service should be used to frustrate Congress’s evident intent in 1972 to accord employees of the Postal Service, an independent federal establishment closely resembling a private business enterprise, the same rights accorded employees of private businesses. Accordingly, I respectfully dissent.
ORDER
Before HEANEY, BRIGHT, ROSS, McMillian, Arnold, john r. gibson, FAGG, and BOWMAN, Circuit Judges, en banc.
This case has been considered by the Court en banc.* Judges Heaney, Arnold, John R. Gibson, and Fagg would reverse the panel opinion and reverse the district court judgment. Judges Bright, Ross, McMillian, and Bowman would affirm the panel opinion and affirm the district court judgment. Therefore the judgment of the district court is affirmed by an equally divided Court.

. The Court notes, ante at 1329 n. 2, that there is authority suggesting that "interest on claims against the United States cannot be recovered in the absence of an express provision to the con*1332trary in the relevant statute or contract." United States v. Alcea Band of Tillamooks, 341 U.S. 48, 49, 71 S.Ct. 552, 95 L.Ed. 738 (1951) (per curiam). Nevertheless, the Supreme Court has held that where the government enters the realm of private enterprise and consents to be sued, prejudgment interest is recoverable as an ordinary incident of suit. Standard Oil Co. v. United States, 267 U.S. 76, 79, 45 S.Ct. 211, 212, 69 L.Ed. 519 (1925). While the Postal Service is not technically a government corporation, it is similar enough to a private business endeavor to come within the holding of Burr, May Department Stores Co., supra, and I see no reason why it should not be subject to the rule of Standard Oil as well. Accord, White v. Bloomberg, supra. See also Bituminous Casualty Corp. v. Lynn, 503 F.2d 636, 643-46 (6th Cir.1974). But see Riverview Packing Co. v. Reconstruction Fin. Corp., 207 F.2d 361, 370 (3d Cir.1953).


 Chief Judge Donald P. Lay did not participate in the vote on this case.